Citation Nr: 0804751	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-26 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active military duty from March 1969 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era, and 
is presumed to have been exposed to Agent Orange or other 
herbicide while in active service.

2.  Bilateral peripheral neuropathy was not present in 
service or within one year of the veteran's discharge from 
service, and it is not etiologically related to the veteran's 
exposure to herbicides or any other incident of service, to 
include cold injury. 


CONCLUSION OF LAW

Bilateral peripheral neuropathy was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service due to herbicide exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including a disease of the 
nervous system, when manifested to a compensable degree 
within the initial post-service year.  38 C.F.R. §§ 3.307, 
3.309(a).

For purposes of establishing service connection for a 
disability claimed to be a result of exposure to Agent 
Orange, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam between January 
1962 and May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (2007).  

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Factual Background and Analysis

In this case, service connection on a presumptive basis is 
not warranted.  The Board notes initially that it is 
established that the veteran was exposed to herbicides during 
his Vietnam service.  38 C.F.R. § 3.313 (2007).  Beyond those 
facts, however, there is no medical evidence of record that 
supports a claim for service connection for chronic 
peripheral neuropathy.  While acute and subacute peripheral 
neuropathy are included among the listed disabilities under 
38 C.F.R. § 3.309(e), chronic peripheral neuropathy is not.  
Thus, the presumption afforded under 3.309(e) cannot provide 
the basis for a grant of service connection.  

Nevertheless, even if a veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  As an alternative theory of 
entitlement, the veteran also claims he manifests cold and/or 
immersion injury residuals to the lower extremities due to 
constant exposure to water and non-freezing environments as a 
medic during active duty in Vietnam.  Thus, service 
connection on a direct basis is warranted.

In this case, there is nothing in the service medical records 
(SMRS) that can be construed as a complaint related to or 
diagnosis of a cold/immersion injury to the feet, or of any 
lower extremity complaints in general.  At his 1970 
separation physical, the veteran did not complain of or 
mention any cold injury involving the extremities and 
clinical evaluation of his vascular system was within normal 
limits.  Likewise, no medical records immediately subsequent 
to service contain diagnoses of any pertinent disability.  In 
the absence of such records, or any specific reference 
thereto by the veteran, the Board concludes that at the very 
least he did not seek medical treatment for any cold injury 
during this period.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact].

Rather the post-service evidentiary record shows the veteran 
first complained of pain and numbness of the lower 
extremities in 1996, 26 years post-service.  A neurological 
consultation in December 2000 shows the veteran had a 
longstanding history of chronic leg pain with burning, 
tingling and intermittent low back pain.  At that time he 
noted that his father had the exact same symptoms for years.  
He made no reference whatsoever to difficulties associated 
with his military service.  Thereafter, sensory motor axonal 
neuropathy with demyelinating changes was documented on EMG 
study in July 2001.  These dates leave a significant gap 
between service separation and the initial confirmation of 
any disability, with no clinical support for acute or 
inferred manifestations or continued symptoms.  Evidence of a 
prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

The veteran underwent VA examination in October 2003.  The 
examiner reviewed the claims file in its entirety, and 
provided a detailed history of service and post-service 
symptoms, and reviewed previous clinical findings.  At that 
time the veteran reported that during service he regularly 
went on night ambushes during the rain and that his feet and 
hands were cold from walking in mud and water.  He did not 
have clean, dry clothes and did not wear socks often, so his 
feet stayed wet, swollen, and numb for weeks.  He stated that 
after service he did not complain because he did not want to 
delay his discharge and was told his symptoms would clear in 
a few weeks.  Following examination, the examiner concluded 
that it was less likely than not that any non-freezing cold 
and/or immersion foot injury was related to the peripheral 
neuropathy.  The examiner explained that usually cold 
injuries affect the tips of the fingers and toes and that it 
was not apparent that the veteran experienced cold injury to 
these extremities.  

In multiple statements dated in 2003 and 2004 several private 
physicians concluded the veteran's peripheral neuropathy was 
a possible result of chronic immersion foot syndrome as a 
result of his service in Vietnam.  The physicians' diagnoses 
were based primarily on their review of various medical 
articles about cold injuries and non-freezing cold injury 
inflammation as well as post-service clinical findings.  
However, none of these physicians indicated that review of 
the veteran's claims file had been undertaken.  Their 
opinions, therefore, are based in significant part on the 
history provided by the veteran rather than on the objective 
medical evidence, particularly SMRs.  

In March 2006, the veteran underwent additional VA 
examination.  On this occasion the examiner noted the 
veteran's history was negative for alcohol use, diabetes, or 
exposure to heavy metals, toxic chemicals or arsenic.  After 
examination, the diagnosis was atypical peripheral 
neuropathy, idiopathic.  

In an April 2006 statement, the veteran's current treating 
physician disagreed with the recent VA medical opinion and 
concluded that although the cause of the peripheral 
neuropathy was unclear, it was consistent with a nonfreezing 
cold injury.  This private physician did not indicate 
complete review of the veteran's entire claims folder in 
formulating his opinion.  Although he did review the prior VA 
examination report, a review of selected post-service medical 
records alone, without the benefit of the SMRs, would leave 
the physician with an incomplete picture of the matter at 
hand, particularly since, in this case, the veteran is 
attempting to relate present disability to military service 
which ended many decades ago.

Thereafter, the VA examiner who conducted the March 2006 
examination submitted addendums to his earlier report.  He 
concluded that based on review of the claims file, including 
SMRs and private clinical records, that it was less likely 
than not that the veteran's peripheral neuropathy was due to 
a non-freezing cold injury.  The physician explained that 
there were no records of a non-freezing cold injury and that 
the physical findings and symptoms were atypical for 
neuropathy due to cold injury.  Inasmuch as the VA physician 
reviewed the veteran's complete claims file (including SMRs), 
he was able to fully consider and comment upon all the 
evidence currently of record in expressing his opinion as to 
the etiology of the veteran's peripheral neuropathy.  

In this case, greater probative weight is placed on (1) the 
veteran's SMRs which are entirely negative for complaints, 
findings or treatment for symptoms of cold injury; (2) the 
post-service medical reports which are silent for any 
complaints or treatment for many years after the veteran's 
separation from service; and (3) the 2006 VA medical opinion 
which was based on a review of the veteran's claims file, 
finding no evidence of cold injury and noting symptoms 
consistent with atypical peripheral neuropathy.  Owens v. 
Brown, 7 Vet. App. 429 (1995) (Opinions offered by examiners 
based on a review of all the evidence on file is considered 
to be an important factor in reaching an informed opinion).  

Although the various private medical opinions support the 
veteran's contention that his peripheral neuropathy is 
related to service, they have limited probative value as the 
physicians did not indicate any source, independent of the 
veteran, regarding medical history and the extent of the 
claimed cold injury in service.  The Court has held, for 
example, that a post-service reference to injuries sustained 
in service, without a review of SMRs, is not competent 
medical evidence.  Grover v. West, 12 Vet.App. 109, 112 
(1999).  The private physicians' opinions do not reflect 
knowledge of the veteran's entire history since 1970, as none 
of them addressed the lack of documented complaints during 
service and failed to account for the hiatus in the medical 
record from 1970 to 1996.  Therefore, the medical opinions, 
in context, are merely the recordation of the history as 
related by the veteran, and do not represent a medical 
conclusion or opinion by the author.  See LeShore v. Brown, 
8 Vet. App. 406 (1995); see also Prejean v. West, 13 Vet. 
App. 444, 448-9 (factors for assessing probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion) and Elkins v. 
Brown, (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's SMRs or another relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis).  The private medical opinions, while 
not discounted entirely, are entitled to minimal, if any, 
probative weight.  

As to the veteran's assertions that he sustained cold injury 
in service, the Board notes that he can attest to factual 
matters of which he had first-hand knowledge, e.g., constant 
exposure to wet conditions and swollen and painful feet.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, he is not qualified to render an opinion as to the 
causation or etiology of his currently claimed disorder, or 
establish a diagnosis based upon in-service experiences.  See 
Espiritu v, Derwinski, 2 Vet. App. 492 (1992).  While the 
Board does not doubt the veteran's qualifications as a medic, 
there is no adequate foundation in the current record to 
establish that he has advanced education, training, or 
clinical experience to offer medical diagnoses or nexus 
opinions.  Cf. Cox v. Nicholson, 20 Vet. App. 563, 569 
(2007).  With all due respect, therefore, his opinion is 
entitled to little probative weight in this case.  

Finally, the Board is cognizant of the veteran's military 
service.  To the extent that he may be claiming this 
condition as a result of combat, the Board notes that the 
provisions of 38 U.S.C.A. § 1154 do not alter the fundamental 
requirements that a veteran must submit probative medical 
evidence of a causal relationship between his current 
condition and service.  See, e.g., Kessel v. West, 13 Vet. 
App. 9 (1999).  See also Caeser v. West, 195 F.3rd 1373 (Fed. 
Cir. 1999) citing Collette v. Brown, 82 F.3d 389 (1996).  
That is, even assuming combat status, the veteran must 
provide satisfactory evidence of a relationship between his 
service and the peripheral neuropathy.  Here, the probative 
and persuasive evidence weighs against the veteran's claim, 
as it fails to create a nexus between the veteran's disorder 
and service.

Therefore, the Board has concluded that the preponderance of 
the evidence is against the claim for service connection on a 
direct, or presumptive basis.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in November 2002 and September 2003, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, such other issues 
are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


